Mr. Justice Wolf
delivered the opinion of the co.urt.
This is an action which in the court below was called a “reclamación de propiedad,” but is of course what is technically known as an action of reivindication. In such an action it is necessary for the complainant, by a preponderance of the evidence, to prove his title, and to show that the property he claims is the land wrongfully withheld by the defendant. In other words, the burden of the proof is cast upon the complainant to prove his title and identify his land. Bianchi v. The Municipality of Añasco, 2 S. P. R., 484; Enmanuel v. The People, 7 P. R. R., 216; Verges et al. v. Suc *465cession of Pietri, 3 P. R. R., 56; Rivera v. The People, 16 P. R. R., 731; Díaz v. The People, 17 P. R. R., 55; Siragusa v. The People, 18 P. R. R., 579; Martínez v. Delgado, 18 P. R. R., 373.
The District Court of Mayagiiez in its opinion found that the property of nine acres which the complainant claims is included within the property possessed and claimed by the defendant. The complainant showed a recorded claim of title to such nine acres and the defendant showed a recorded claim of title to a piece of property of about 180 acres in which tbe property of the complainant, according to its description, was supposed to be topographically included. In the opinion of the court, then, and also by the answer of the defendant, the latter was in possession of the property claimed by the complainant, but the defendant also claimed under a recorded title. The court went on to consider whether the defendant was wrongfully withholding the land of the complainant without right or title thereto, and found that as the nine acres were included in the 180 acres and the latter were duly recorded, it could not be said that the defendant was possessing without right or title as the complaint maintained.
The answer, as we have seen, set up that the land claimed by the complainant had always been the sole, absolute, and exclusive property of the defendant, admitting the identity, and the court found that the nine acres were within the' area claimed by the respondent and for which he had a recorded title. When a man has a recorded title and identifies the property, he makes out a prima facie case and this the complainant did, but according to the court in its opinion, the defendant also showed a duly recorded title. In this conflict of recorded titles the burden was still on the complainant to prove his title from its origin and to show that his civil, if not his physical, possession antedated the possession of the defendant, or else that his title was paramount over the title of the defendant. The record does not show that he did either of these things. .
*466Tlie opinion of the court says that the complainant derived his title from José Atanasio Ortiz in 1909 and that the latter inherited the land from his father in 1906, but the statement of the case does not show the latter date inasmuch as the deed itself is not presented. This was substantially all the proof produced at the trial to show the origin of the complainant’s title and, in view of the conflict, this proof could not be considered enough.
The appellant maintains that having shown his title the burden of proof shifted to the defendant to show that his larger property did not include the nine acres claimed by the appellant. The proof of the respondent and some of the proof of the complainant showed or tended to show that the land claimed by the complainant was within the acreage claimed by the defendant of which he and his predecessors had been in possession 'for more than forty years and for which he had a title evidenced by various deeds and documents since before 1899. There are indications in the transcript that these deeds and documents were recorded although, the transcript is not perfectly clear on the point. The deeds and documents were not copied into the record in their en-tiretjr. This practice is authorized by our rules and should be followed, but enough of the contents of such documents ought to be recited to show what the lower court had before it. When an appellant brings up a statement of the case which appears to contain all the proof, we have generally accepted such statement as containing all the material evidence that the court had before it. However, when we know that deeds and documents which probably showed the record of the defendant’s title were offered in evidence and no such showing is made in this court, and when certificates from the registrar presented for similar purposes show that the title of the defendant is a recorded one, the presumption in favor of the judgment necessarily causes us to infer that the *467proof showed that the defendant’s recorded title was anterior to that of the complainant.
The judgment mnst be affirmed.

Affirmed.

Chief Justice Hernández and Justices del Toro and Aldrey •concurred.
Mr. Justice Hutchison took no part in the decision of this case. •